UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-4347



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONNIE LEE DUNN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. William B. Traxler, Jr., District
Judge. (CR-97-761)


Submitted:   April 9, 1999                 Decided:   April 27, 1999


Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Carlyle Steele, Jr., Greenville, South Carolina, for Appellant.
J. Rene Josey, United States Attorney, A. Bradley Parham, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ronnie Lee Dunn appeals his convictions for armed bank robbery

and use of a firearm during a crime of violence.                Dunn alleges the

district court erred in two respects.             First, that the court vio-

lated Fed. R. Evid. 609 by denying his pretrial motion in limine.

Second, that the court erred by determining that he should be

sentenced as a career offender.               See U.S. Sentencing Guidelines

Manual § 4B1.1 (1997).   We have reviewed the issues raised by coun-

sel and find no reversible error.             Thus, we affirm Dunn’s convic-

tion and sentence.*

      We do note, however, that the district court’s Judgment and

Commitment Order appears to have a clerical error with respect to

Dunn’s conviction for use of a firearm during a crime of violence.

The judgment properly notes that Dunn’s conviction for Count Two of

the   superseding   indictment   is       a    violation   of    18   U.S.C.A.    §

924(c)(1) (West Supp. 1999) but erroneously describes the crime as

“[p]ossession of a firearm by a convicted felon” rather than a

conviction for using and carrying a firearm during a crime of

violence.   Either party may file a motion in the district court to

correct this typographical error under Fed. R. Crim. P. 36.                      We

dispense with oral argument because the facts and legal contentions




      *
       We grant Dunn’s motion for leave to file a pro se
supplemental brief, but find no merit in the issues raised by Dunn.


                                      2
are adequately addressed in the materials before the court and

argument would not aid the decisional process.




                                                      AFFIRMED




                                3